UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. ) Lithium Technology Corporation (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 536808306 (CUSIP Number) Cornelis J.M. Borst Boksheide 20 5521 PM Eersel The Netherlands +31-497-535-275 with a copy to: Jan J.H. Joosten, Esq. Hughes Hubbard & Reed LLP One Battery Park Plaza New York, NY10004 (212) 837-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 28, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box£. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 536808306 Page2of 26 1 NAME OF REPORTING PERSONS Bauke Bakhuizen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)£ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 36,214,000 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 36,214,000 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 36,214,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.1% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 536808306 Page3of 26 1 NAME OF REPORTING PERSONS Cornelis J.M. Borst 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 33,500,000 8 SHARED VOTING POWER 14,000,000 9 SOLE DISPOSITIVE POWER 33,500,000 10 SHARED DISPOSITIVE POWER 14,000,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 47,500,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.8% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 536808306 Page4of 26 1 NAME OF REPORTING PERSONS Bover B.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 14,000,000 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 14,000,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,000,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.0% 14 TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 536808306 Page5of 26 1 NAME OF REPORTING PERSONS Benno J.G. de Leeuw 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)£ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 5,224,700 8 SHARED VOTING POWER 105,000 9 SOLE DISPOSITIVE POWER 5,224,700 10 SHARED DISPOSITIVE POWER 105,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,329,700 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.8% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 536808306 Page6of 26 1 NAME OF REPORTING PERSONS Benno de Leeuw Holding B.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 105,000 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 105,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 105,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 536808306 Page7of 26 1 NAME OF REPORTING PERSONS Robert L.O. du Chatenier 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 17,276,675 8 SHARED VOTING POWER 16,916,675 9 SOLE DISPOSITIVE POWER 17,276,675 10 SHARED DISPOSITIVE POWER 16,916,675 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 34,193,350 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.9% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 536808306 Page8of 26 1 NAME OF REPORTING PERSON Chadmin B.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 16,916,675 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 16,916,675 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,916,675 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.5% 14 TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 536808306 Page9of 26 1 NAME OF REPORTING PERSONS J.F.G.M. Heerschap 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 61,250,000 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 61,250,000 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 61,250,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.4% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 536808306 Page10of 26 1 NAME OF REPORTING PERSONS Cornelis L.M. Meeuwis 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 2,390,000 8 SHARED VOTING POWER 33,916,675 9 SOLE DISPOSITIVE POWER 2,390,000 10 SHARED DISPOSITIVE POWER 33,916,675 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 36,306,675 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 536808306 Page11of 26 1 NAME OF REPORTING PERSONS Dreamweaver B.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 33,916,675 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 33,916,675 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 33,916,675 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.8% 14 TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 536808306 Page12of 26 1 NAME OF REPORTING PERSONS Johannes C.L. Mol 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 50,591,675 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 50,591,675 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 50,591,675 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 536808306 Page13of 26 1 NAME OF REPORTING PERSONS Green Desert N.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands Antilles NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 50,591,675 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 50,591,675 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 50,591,675 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14 TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 536808306 Page14of 26 1 NAME OF REPORTING PERSONS Walter J.M. van der Mee 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 4,875,000 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 4,875,000 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,875,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.7% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 536808306 Page15of 26 Item 1. Security and Issuer The name of the issuer of the class of equity securities to which this statement relates is Lithium Technology Corporation, a Delaware corporation (the “Issuer”). The class of equity security to which this statement relates is the Issuer’s shares of common stock, par value $0.01 per share (the “Common Stock”). The address of the Issuer’s principal executive offices is: 5115 Campus Drive Plymouth Meeting, PA19462 Item 2. Identity and Background This statement is being jointly filed by each of the following persons pursuant to Rule 13d-1(k) of the Securities and Exchange Commission pursuant to Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”): Bauke Bakhuizen (“Bakhuizen”), Cornelis J.M. Borst (“Borst”), Bover B.V., a Netherlands corporation (“Bover”), Benno J.G. de Leeuw (“De Leeuw”), Benno de Leeuw Holding B.V., a Netherlands corporation (“De Leeuw Holding”), Robert L.O. du Chatenier (“Du Chatenier”), Chadmin B.V., a Netherlands corporation (“Chadmin”), J.F.G.M. Heerschap (“Heerschap”), Cornelis L.M. Meeuwis (“Meeuwis”), Dreamweaver B.V., a Netherlands corporation (“Dreamweaver”), Johannes C.L. Mol (“Mol”), Green Desert N.V., a Netherlands Antilles corporation (“Green Desert”), Walter J.M. van der Mee (“Van der Mee”).Bakhuizen, Borst, Bover, De Leeuw, De Leeuw Holding, Du Chatenier, Chadmin, Heerschap, Meeuwis, Dreamweaver, Mol, Green Desert and Van der Mee are collectively referred to as the “Reporting Persons”. The principal business address of each Reporting Person is as follows: Reporting Person Principal Business Address Bauke Bakhuizen Torenlaan 19 3742 CR Baarn The Netherlands Cornelis J.M. Borst Bover B.V. Boksheide 20 5521 PM Eersel The Netherlands Benno J.G. de Leeuw Benno de Leeuw Holding B.V. Leunweg 13 5221 BC Engelen The Netherlands Robert L.O. du Chatenier Chadmin B.V. Valkeveenselaan 60 1411 GT Naarden The Netherlands SCHEDULE 13D CUSIP No. 536808306 Page16of 26 Reporting Person Principal Business Address J.F.G.M. Heerschap Heverstraat 8 6088 BH Roggel The Netherlands Cornelis L.M. Meeuwis Dreamweaver B.V. Ulvenhoutselaan 2 4835 MC Breda The Netherlands Johannes C.L. Mol Green Desert N.V. Kaya WFG Mensing 14 P.O. Box 3192 Willemstad Curacao Netherlands Antilles Walter J.M. van der Mee Oude Huizerweg 17 1261 BD Blaricum The Netherlands Each of Bakhuizen, Borst, DeLeeuw, Du Chatenier, Heerschap, Meeuwis, Mol and Van der Mee is a private investor.Borst is also (i)a managing director of Fidessa Asset Management S.A., an asset management firm organized under the laws of Luxembourg (“Fidessa”), with its principal address at 16, rue Jean-Pierre Brasseur, L-1258 Luxembourg, Luxembourg, and (ii)a managing director of Urban Studio Bestuur B.V., a real estate management corporation organized under the laws of the Netherlands, with its principal address at WTC Schiphol Boulevard 189, 1chiphol Airport, the Netherlands.De Leeuw is also a managing director of Rocket Productions, a media entertainment corporation organized under the laws of the Netherlands, with its principal address at Hogeweg 81, 5altbommel, the Netherlands. Bover is the personal holding company of Borst.Borst is the sole shareholder and sole managing director of Bover.De Leeuw Holding is the personal holding company of De Leeuw.De Leeuw is the sole shareholder and sole managing director of De Leeuw Holding.Chadmin is the personal holding company of Du Chatenier.Du Chatenier is the sole shareholder and sole managing director of Chadmin.Dreamweaver is the personal holding company of Meeuwis.Meeuwis is the sole shareholder and sole managing director of Dreamweaver.Green Desert is the personal holding company of Mol.Mol is the sole shareholder of Green Desert.The managing director of Green Desert is Orangefield Trust (Antilles) N.V., a trust company based on Curacao, Netherlands Antilles. During the past five years, none of the Reporting Persons has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), or has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Each of Bakhuizen, Borst, de Leeuw, du Chatenier, Heerschap, Meeuwis, Mol and Van der Mee is a citizen of the Netherlands. SCHEDULE 13D CUSIP No. 536808306 Page17of 26 The Reporting Persons have entered into a Joint Filing Agreement, dated as of May 8, 2008, a copy of which is attached as Exhibit 7.01 hereto. Item 3. Source and Amount of Funds or Other Consideration. The aggregate amount of funds used in purchasing the securities listed in Item 5 of this statement as being beneficially owned by the Reporting Persons on April28, 2008 is $18,215,191.63.The source of the funds used in purchasing the securities listed in Item 5 of this statement are personal funds (in the case of Bakhuizen, Borst, De Leeuw, Du Chatenier, Mol and Van der Mee) and working capital (in the case of Bover, De Leeuw Holding, Chadmin, Dreamweaver and Green Desert). Borst has the right to receive 1,500,000 shares of Common Stock from Stichting Gemeenschappelijk Bezit LTC, a Netherlands foundation (the “Foundation”).This right was granted to Borst to partially compensate him for certain losses incurred by him in connection with a sale of shares of Common Stock at the request of the Foundation to another shareholder of the Issuer. Item 4. Purpose of the Transaction The Reporting Persons initially acquired the Common Stock for investment purposes. On April 28, 2008, Bakhuizen, Borst, De Leeuw, Du Chatenier, Heerschap, Meeuwis, Mol and Van der Mee (the “Investors”) entered into a Governance Agreement with the Foundation, Arch Hill Capital N.V., a corporation organized under the laws of the Netherlands (“Arch Hill”), and the Issuer (the “Governance Agreement”). The Governance Agreement provides that as of the execution thereof (the “Effective Time”) RalphD. Ketchum, Marnix Snijder and Clemens E.M. van Nispen tot Sevenaer, directors of the Issuer, resign as directors of the Issuer (the “Resigning Directors”) and that the number of directors of the Issuer be set at six.The Governance Agreement further provides that FredJ.
